DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to all claims:
The applicants amended the claims to recite:
  “a branch path having a branching part and a flow meter, and configured to supply the processing liquid from the circulation path to the substrate processing apparatus, wherein: 
the branching part is connected to the first pipeline of the circulation path, and has an opening for allowing the processing liquid to flow out from the first pipeline of the circulation path to the branch path and a third pipeline guiding the processing liquid to flow from the opening in a downward direction to the flow meter in an upward direction”.
The claims are indefinite and could not be properly understood because it appears that some text is missing in the clause: “a third pipeline guiding the processing liquid to flow from the opening in a downward direction to the flow meter in an upward direction”.
The claims are further indefinite because it is not clear how the liquid can flow from the opening to the flow meter in a downward direction and in an upward direction.
The claims could not be understood in view of the specification because the flow meter 303 is shown as connected to the pipe flowing the liquid in a horizontal direction (at least Figures 3 and the related description).

As to claims 2, 13, 15, 17, 19:
The claims are further indefinite because the term “the gas charger” in claim 2 lacks proper antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to all claims:
The applicants amended the claims to recite:
  “a branch path having a branching part and a flow meter, and configured to supply the processing liquid from the circulation path to the substrate processing apparatus, wherein: 
the branching part is connected to the first pipeline of the circulation path, and has an opening for allowing the processing liquid to flow out from the first pipeline of the circulation path to the branch path and a third pipeline guiding the processing liquid to flow from the opening in a downward direction to the flow meter in an upward direction”.
The claims are not supported by the original disclosure. The original disclosure fails to support “a third pipeline guiding the processing liquid to flow from the opening in a downward direction to the flow meter in an upward direction”.
The original disclosure is silent regarding such pipe.
Further, it appears that the referenced limitation contradicts to the original disclosure because the flow meter 303 is disclosed as connected to the pipe flowing the liquid in a horizontal direction (at least Figures 3 and the related description).

As to claims 2, 13, 15, 17, 19:
The original disclosure fails to support a newly introduced limitation of   “the gas charger” in claim 2.
The original disclosure fails to support any “gas charger”.

As to claims 3-6, 14, 16, 18, and 20:
The applicants amended claim 3 to recite that the filtering member divides the filter into a plurality of chamber.
Such is not supported by the original disclosure.
The original disclosure fails to support the filtering member that divides the filter into a non-specified plurality of non-specified chambers.


As to claim 13:
The applicants amended claim 13 to recite that the filtering member divides the filter into a plurality of chamber.
Such is not supported by the original disclosure.
The original disclosure fails to support the filtering member that divides the filter into a non-specified plurality of non-specified chambers.

It is noted that the applicants alleged that the support for the amendments is provided by the Figures 1, 3, 8, 9, 10A of the application as originally filed.
However, the examiner was not able to find the support for the subject matter indicated above neither in the referenced Figures, nor in any other part of the original disclosure.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons presented above.
The claims are indefinite, could not be properly understood and are not supported by the original disclosure.
The art rejection is not applied at this time, but may be reinstated upon placing the claims in the correspondence with the requirements of 35 USC 112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711